Decree reversed on the facts, with costs payable out of the estate, and claim allowed in the sum of $270.75 and matter remitted to the Surrogate’s Court of Wayne County to enter a decree accordingly. Memorandum: On the undisputed evidence plaintiff is entitled to his pay for sixty hours for cutting peas at fifty cents an hour; seventeen hours for cutting and drawing hay at fifty cents an hour; thirty-four hours for cleaning stables at fifty cents an hour; and $215.25 for drawing water. All concur, except Larkin, J.,, not voting. (The decree disallows a claim against an estate for services performed.) Present — Taylor, P. J., Dowling, MeCurn, Larkin and Love, JJ.